Citation Nr: 0501413	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating than 10 percent 
for status-post arthroscopic surgery for an anterior cruciate 
ligament deficiency, and meniscal tear, with osteoarthritis, 
of the right knee for the period beginning July 1, 1988, and 
ending, May 2, 2001.  

2.  Entitlement to a combined higher initial rating than 20 
percent for instability of the right knee, and status-post 
arthroscopic surgery for an anterior cruciate ligament 
deficiency and meniscal tear with osteoarthritis of the right 
knee for the period beginning May 3, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from April 1984 to 
February 1987. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran service connection for 
status-post arthroscopic surgery for an anterior cruciate 
ligament deficiency, and meniscal tear, with osteoarthritis, 
of the right knee.  The RO assigned a total disability rating 
for the period beginning May 20, 1988; a 10 percent rating 
for the period beginning July 1, 1988; and a 20 percent 
rating for the period beginning May 3, 2001.  


FINDINGS OF FACT

1.  For the period beginning July 1, 1988, and ending May 2, 
2001, there is not medical evidence to show moderate 
subluxation or lateral instability, or dislocated cartilage 
of the right knee.  

2.  For the period beginning July 1, 1988, and ending May 2, 
2001, there is not medical evidence to show limitation of 
flexion or extension of the right knee, or arthritis of the 
right knee.  

3.  For the period beginning May 3, 2001, the veteran does 
not have more than slight subluxation or lateral instability 
of the right knee.  

4.  For the period beginning May 3, 2001, the veteran has 
arthritis and torn cartilage of the right knee.  

5.  For the period beginning May 3, 2001, even with pain on 
motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), the 
evidence does not show that the veteran has flexion of the 
right knee (or its equivalent) limited to 15 degrees, or 
extension of the right knee (or its equivalent) limited to 20 
degrees.  


CONCLUSIONS OF LAW

1.  For the period beginning July 1, 1988, and ending May 2, 
2001, the requirements for a higher initial rating than 10 
percent for status-post arthroscopic surgery for an anterior 
cruciate ligament deficiency, and meniscal tear, with 
osteoarthritis, of the right knee, are not met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2004).  

2.  For the period beginning May 3, 2001, the requirements 
for a combined higher initial rating than 20 percent for 
instability of the right knee, and status-post arthroscopic 
surgery for an anterior cruciate ligament deficiency and 
meniscal tear with osteoarthritis of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5257, 5258, 
5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was put on 
physical profile in June 1986 for a tear of the medial 
meniscus of his right knee.  He underwent a repair of the 
torn meniscus in August 1986 at St. Elizabeth's Hospital.  At 
separation in February 1987, his lower extremities were 
evaluated as normal.  On the veteran's report of medical 
history form, he indicated that he did not have a trick or 
locked knee.  

An x-ray in April 1988 noted that there was no evidence of 
fracture of the right knee.  The examiner commented that the 
suprapatellar bursal outline was not clearly demonstrated so 
that the possibility of some joint effusion could not be 
excluded.  

In May 1988, the veteran filed a claim of service connection 
for a right knee disability.  

The veteran underwent a VA examination in June 1988.  It was 
noted that a portion of the veteran's meniscus was removed in 
service about two years prior, and that about 6-7 weeks ago, 
he injured his right knee again, and the knee was immobilized 
by a fiberglass cast.  He had the cast removed at the time of 
the examination.  His knee was tender and he limped.  
Examination showed marked reduction of the motion of the knee 
secondary to the recent surgery, and immobilization with a 
cast.  Under diagnosis, the examiner wrote residue of prior 
right knee surgery; residue of removal of portion of medial 
meniscus of the right knee; and recent arthroscopy of the 
right knee with immobilization.  

The veteran underwent an MRI in May 2001.  The examiner's 
impression was full-thickness tear of the anterior cruciate 
ligament, and tear involving the posterior horn of the medial 
meniscus.  

Treatment records were submitted from the University of 
Michigan from May 2001 to June 2002.  In May 2001, the 
veteran did not have effusion, and had full range of motion.  
There was no joint line tenderness.  He had a positive 
Lachman with poor end point.  He had a positive pivot shift.  
He had increased translation with anterior drawer.  He had a 
negative posterior drawer.  There was no varus or valgus 
instability.  He had negative patellar apprehension.  There 
was negative patellar inhibition.  He had good quadriceps 
strength.  Extension was full with a negative "bounce 
home"test.  He lacked approximately 5-10 degrees of full 
flexion.  The veteran was seen several weeks later, and an 
assessment was noted of right knee complete ACL tear with 
tear of the posterior horn of the medial meniscus.  

When the veteran was seen in July 2001, he complained of 
intermittent instability since the time of the initial 
injury.  Examination showed increased effusion with full 
range of motion.  He had no joint line tenderness with a 
negative Lachman's.  He had discomfort with full flexion.  In 
May 2002, there was no ligamentous instability.  In June 
2002, the right knee had a trace effusion, and full range of 
motion, with pain on full flexion, and tenderness over the 
lateral joint line.  There was no medial sided tenderness, 
and no varus or valgus instability.  There was 1+ Lachman's, 
and no pivot.  

The veteran underwent a VA examination in March 2003.  He 
stated that he worked for an aircraft firm, which sometimes 
required walking for about 8 hours a day, and that his knee 
would ache the next day.  He stated he could stand in one 
place for about half an hour before walking around to relive 
stiffness, and walk for an hour without resting.  He usually 
did not have a problem ascending stairs, and felt he could 
climb 10 flights of stairs without a problem.  He also had no 
problems descending stairs, but had to negotiate his weight-
shift for comfort.  He stated that while there were no 
improvements guaranteed with anterior cruciate ligament and 
meniscal tear repair, he would live with the problem.  

The veteran had a normal gait without guarding, and a normal 
gait.  He did not have right knee effusion, varus-valgus 
deformities, or muscular atrophy for built as compared with 
the left distal extremity without Baker cyst formation.  He 
had scars from previous arthroscopies.  The right knee had 
good lateral stability and mild anterior cruciate laxity as 
compared with the left at approximately 1+, and a negative 
McMurray maneuver without pain or discomfort.  He had good 
patellar tracking without crepitus or discomfort with no 
joint line discomfort.  He had flexion and extension with 5/5 
strength as compared with the left distal extremity without 
pain or discomfort.  The right knee showed full extension to 
-0 to 3 degrees without pain, and flexion from 0 to 134 
degrees without pain.  A right knee x-ray showed mild 
tricompartmental osteoarthritis.  An MRI from May 2001 showed 
evidence of a full thickness tear of the anterior cruciate 
ligament and a medial meniscal tear of the right posterior 
horn.  Diagnoses were chronic anterior ligament deficiency, 
medial meniscal posterior horn tear, and degenerative 
arthritis of the right knee.

In an April 2003 rating decision, the RO granted service 
connection for status-post arthroscopic surgery for an 
anterior cruciate ligament deficiency, and meniscal tear, 
with osteoarthritis, of the right knee.  The RO assigned a 
total disability rating for the period beginning May 20, 
1988; a 10 percent rating for the period beginning July 1, 
1988; and a 20 percent rating for the period beginning May 3, 
2001.  

In the May 2003 notice of disagreement, the veteran described 
the pain and discomfort associated with his knee.  He stated 
that he had instability along with swelling and pain.  

In the veteran's July 2003 substantive appeal, he requested a 
20 percent rating for his knee for the period beginning July 
1, 1988.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated September 2002, the RO informed 
the veteran what information and evidence he would have to 
submit in order to prove his claim for service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The September 2002 
letter informed the veteran that the RO would obtain any VA 
medical records or other medical treatment records that he 
told the RO about.  It also informed him that the RO would 
request any private medical records if the veteran completed 
an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2002 letter told the veteran to complete the 
enclosed VA Form 21-4142 and VA Form 21-4138, showing the 
dates and places where he had received treatment for his 
knee.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the September 2002 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter clearly implied that the veteran should prosecute his 
appeal by assisting in this fashion.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his right knee during the time 
that his claim has been adjudicated.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

The initial rating claims were first raised in a notice of 
disagreement submitted in response to the VA's notice of its 
decision on a claim.  Under 38 U.S.C. § 5103(a), VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  However, 
in this case the initial rating claims did not stem from an 
application for benefits.  The veteran filed a claim for 
service connection for his right knee, and he was informed of 
what he had to do to file a successful claim for service 
connection.  Subsequently, his claim was granted, and he 
filed a notice of disagreement as to the initial ratings 
assigned.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  




Relevant Laws and Regulations

Regarding the veteran's claim for increased initial ratings 
for his right knee disability, it is noted that in Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) distinguished between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  

In Fenderson, the CAVC held that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.") was not applicable 
where the veteran was expressing dissatisfaction with the 
initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings following the grant 
of service connection for his right knee disability.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees of more, then a 60 percent 
rating is assigned.  When there is ankylosis of the knee in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When there is ankylosis in flexion between 10 
and 20 degrees, then a 40 percent rating is assigned.  When 
there is ankylosis but with a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71 
(a), Diagnostic Code 5256 (2004).

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability, a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability, a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (2004).

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, a 20 
percent rating is assigned.  38 C.F.R. § 4.71 (a), Diagnostic 
Code 5258 (2004).

When flexion of the leg is limited to 15 degrees, a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, a 20 percent rating is assigned. When 
flexion of the leg is limited to 45 degrees, a 10 percent 
rating is assigned.  When flexion of the leg is limited to 60 
degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5260 (2004).

When extension of the leg is limited to 45 degrees, a 50 
percent rating is assigned. When extension of the leg is 
limited to 30 degrees, a 40 percent rating is assigned.
When extension of the leg is limited to 20 degrees, a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, a 20 percent rating is assigned.  When 
extension of the leg is limited to 10 degrees, a 10 percent 
rating is assigned.  When extension of the leg is limited to 
5 degrees, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5261 (2004).  

The VA's General Counsel issued a precedent opinion which 
held that although a veteran can be rated separately under 
both Diagnostic Code 5257 and Diagnostic Code 5003 for 
arthritis, "a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis." VAOGCPREC 23-97 
(July 1, 1997). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 Vet. 
App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).


Analysis

For the period between July 1, 1988, and May 2, 2001, the 
veteran's right knee disability was rated as 10 percent 
disabling for removal of cartilage under Diagnostic Code 
5259.  The evidence does show that the veteran had a partial 
meniscectomy for his torn meniscus in his right knee during 
service; however, a 10 percent rating is the highest rating 
under Diagnostic Code 5259.  There is not medical evidence to 
rate the veteran's disability at higher than 10 percent under 
other Diagnostic Codes.  The evidence does not show moderate 
subluxation or lateral instability to warrant a 20 percent 
rating under Diagnostic Code 5257.  The evidence does not 
show dislocated cartilage with frequent episodes of locking, 
pain and effusion to warrant a 20 percent rating under 
Diagnostic Code 5258.  The evidence also does not show 
limitation of flexion or extension of the right knee to 
warrant a 20 percent rating under either Diagnostic Codes 
5260 or 5261.  The evidence also does not show arthritis of 
the right knee to warrant a separate rating under Diagnostic 
Code 5003.  Thus, for the period between July 1, 1988, and 
May 2, 2001, the veteran is not entitled to a higher initial 
rating than 10 percent for his right knee disability.  

For the period beginning May 3, 2001, the RO initially 
assigned a 20 percent rating for the veteran's right knee 
under Diagnostic Code 5258, for dislocated cartilage.  A 20 
percent rating is the highest rating under Diagnostic Code 
5258.  It is however, noted that during the course of the 
appeal, the decision review officer determined that it was 
more appropriate to rate the veteran's right knee disorder 
separately based on instability and arthritis related 
symptomatology.  The decision review officer found that it 
was more appropriate to assign a 10 percent evaluation for 
status postoperative arthroscopic surgery for anterior 
cruciate ligament deficiency and meniscal tear with 
osteoarthritis from July 1, 1998 to the present and a 
separate 10 percent rating for instability of the right knee 
from May 3, 2001.  This recharacterization of the rating, 
however, still results in a combined 20 percent rating from 
May 3, 2001.  The decision review officer stated in the July 
2003 statement of the case that while he disagreed with the 
technical aspects of the 20 percent evaluation assigned 
effective May 2001, he did concur with the overall level of 
disability assigned.  The decision review officer explained 
that the veteran's right knee disorder should be assigned a 
10 percent evaluation for arthritis of the right knee with 
painful slight limitation of motion and a separate 10 percent 
evaluation for mild instability of the right knee.  Based on 
the above, the Board has analyzed the present case with 
consideration of both rating scenarios.  

In this regard, a 20 percent rating under Diagnostic Code 
5258 is the maximum rating contemplated.  Therefore, if the 
veteran's right knee disorder is assigned a single 20 percent 
evaluation as was initially done by the RO, the Board has 
considered whether a higher single evaluation is in order.  

In this regard, the evidence does not show that the veteran 
has ankylosis of the right knee to warrant a higher initial 
rating under Diagnostic Code 5256.  

Further, the evidence also does not show subluxation or 
lateral instability that can be labeled "severe" to warrant 
a 30 percent rating under Diagnostic Code 5257.  At the March 
2003 VA examination, the veteran had good lateral stability 
and a negative McMurray maneuver without pain or discomfort, 
and only mild anterior cruciate laxity.  When the veteran was 
seen at the University of Michigan in May 2001, there was no 
varus or valgus instability.  Similarly, in May 2002, there 
was no ligamentous instability, and in June 2002, there was 
no varus or valgus instability.  

Regarding limitation of extension of the leg under Diagnostic 
Code 5261, when the veteran was seen at the University of 
Michigan in May 2001, his extension was full, and in June 
2002, he had full range of motion.  At his VA examination in 
March 2003, he had full extension to -0 to 3 degrees without 
pain.  Considering that the medical findings have never even 
shown limitation of extension to 5 degrees (the finding 
required for a noncompensable rating under Diagnostic Code 
5261), even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (even during 
flare-ups), the veteran has not had the equivalent of 
extension limited to 20 degrees to warrant a 30 percent 
rating under Diagnostic Code 5261.  

Regarding limitation of flexion of the leg under Diagnostic 
Code 5260, when the veteran was seen in May 2001 at the 
University of Michigan, he lacked approximately 5-10 degrees 
of full flexion, and in June 2002, he had full range of 
motion, with pain on full flexion.  At his VA examination in 
March 2003, he had flexion from 0 to 134 degrees without 
pain.  Considering that the medical findings have never even 
shown limitation of flexion to 60 degrees (the finding 
required for a noncompensable rating under Diagnostic Code 
5260), even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (even during 
flare-ups), the veteran has not had the equivalent of flexion 
limited to 15 degrees to warrant a 30 percent rating under 
Diagnostic Code 5260.  

With regard to separate ratings for the symptomatology 
associated with the veteran's right knee disorder, the Board 
notes that even though the evidence shows that the veteran 
has arthritis, if his right knee disorder is assigned a 20 
percent evaluation under Diagnostic Code 5258, he is not 
entitled to a separate 10 percent rating under Diagnostic 
Code 5003 pursuant to the General Counsel opinion VAOGCPREC 
23-97.  As noted in the preceding paragraphs, the veteran's 
limitation of motion of the knee does not even warrant a 
noncompensable rating.  If the veteran were assigned a 
separate 10 percent rating pursuant to Lichtenfels, the 
rating would be assigned based on the pain the veteran 
experiences in his arthritic knee.  However, as one of the 
criteria under Diagnostic Code 5258 is pain, the veteran's 
pain would already be considered in the 20 percent rating 
assigned for torn cartilage under Diagnostic Code 5258.  
Thus, to assign a separate 10 percent rating for painful 
arthritis would constitute pyramiding if a separate rating 
exists under Diagnostic Code 5258 where pain is already 
contemplated, and as such, is to be avoided pursuant to 
38 C.F.R. § 4.14.  

Further, with respect to assigning separate ratings in this 
case, as noted above, the decision review officer determined 
that separate ratings were in order for instability of the 
right knee and for painful slight limitation of motion due to 
arthritis.  In this regard, the Board notes that although the 
veteran's disability is separately rated, the result of the 
analysis discussed above does not change.  He is only 
entitled to a 10 percent rating for "slight" subluxation 
and lateral instability under Diagnostic Code as the VA 
examination showed mild anterior cruciate laxity and good 
lateral stability.  Also, he is only entitled to a 10 percent 
rating for painful arthritis pursuant to Lichtenfels as his 
limitation of motion of the knee does not even warrant a 
noncompensable rating before painful motion is considered.  
Under this rating scenario the Board has contemplated whether 
an additional separate rating under Diagnostic Code 5258 or 
5259 would also be in order in addition to the two separate 
ratings assigned by the decision review officer.  In this 
regard, however, the evidence does not show specific symptoms 
due to the partial removal of the meniscus other than 
slightly painful motion due to arthritis and some instability 
(Diagnostic Code 5259), nor does the evidence show frequent 
episodes or locking, pain, and effusion as pain is clearly 
contemplated in the separate rating for arthritis (see 
38 C.F.R. § 4.14), and frequent locking and effusion have not 
been shown.  Thus, another separate rating other than that 
for painful limitation of motion due to arthritis and 
instability is not in order.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against the veteran's 
claim for higher initial ratings for his right knee 
disability.  As such, the benefit-of-the-doubt doctrine is 
not for application.  Accordingly, the initial ratings 
assigned for the veteran's right knee disability were proper, 
and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

For the period beginning July 1, 1988, and ending, May 2, 
2001, the initial 10 percent rating for status-post 
arthroscopic surgery for an anterior cruciate ligament 
deficiency, and meniscal tear, with osteoarthritis, of the 
right knee, was proper and is maintained; the appeal is 
denied.  

For the period beginning May 3, 2001, the combined initial 20 
percent rating for instability of the right knee, and status-
post arthroscopic surgery for an anterior cruciate ligament 
deficiency and meniscal tear with osteoarthritis of the right 
knee, was proper and is maintained; the appeal is denied.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


